COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                             NO. 02-17-00411-CR
                             NO. 02-17-00412-CR


ANTHONY ANDERSON                                                  APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY
                 TRIAL COURT NOS. 1465691D, 1468433D

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      A jury convicted Appellant Anthony Anderson of robbery causing bodily

injury and attempted sexual assault and assessed his punishment at sixty years’

confinement and a $10,000 fine for the robbery and at twenty years’ confinement

and a $10,000 fine for the attempted sexual assault. See Tex. Penal Code Ann.



      1
      See Tex. R. App. P. 47.4.
§ 22.011(a)(1) (West Supp. 2017), § 29.02 (West 2011).              The trial court

sentenced him accordingly and ordered the sentences to run concurrently.

      Anderson’s court-appointed appellate counsel has filed a motion to

withdraw as counsel and a brief in support of that motion. Counsel’s brief and

motion meet the requirements of Anders v. California by presenting a

professional evaluation of the record demonstrating why there are no arguable

grounds for relief. 386 U.S. 738, 87 S. Ct. 1396 (1967); see In re Schulman, 252
S.W.3d 403, 406–12 (Tex. Crim. App. 2008) (orig. proceeding) (analyzing the

effect of Anders). In compliance with Kelly v. State, counsel notified Anderson of

the motion to withdraw, provided him a copy of the Anders brief, informed him of

his right to file a pro se response, informed him of his pro se right to seek

discretionary review should this court hold that the appeal is frivolous, took

concrete measures to facilitate Anderson’s review of the appellate record, and

supplied Anderson with the mailing address for our court and the court of criminal

appeals. 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014). Although Anderson

was given an opportunity to file a pro se response to the Anders brief, he has not

done so, nor has the State filed a brief in response to the Anders brief.

      After an appellant’s court-appointed counsel files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court must independently examine the record to see if any arguable ground may

be raised on the appellant’s behalf. See Stafford v. State, 813 S.W.2d 503, 511

(Tex. Crim. App. 1991). We also consider the briefs and any pro se response.


                                         2
See Schulman, 252 S.W.3d at 408–09.             Only after we conduct our own

examination to determine whether counsel has correctly assessed the case may

we grant his motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83, 109
S. Ct. 346, 351 (1988).

      We have carefully reviewed counsel’s brief and the record. We agree with

counsel that this appeal is wholly frivolous and without merit, and we find nothing

in the record that arguably might support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
684, 685 n.6 (Tex. Crim. App. 2006) (allowing unpublished memorandum opinion

in the context of an appeal for which appellate counsel has filed an Anders brief

and the court of appeals has agreed that the appeal is in fact wholly frivolous).

      Accordingly, we grant counsel’s motion to withdraw and affirm the trial

court’s judgments.

                                                   PER CURIAM


DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 26, 2018




                                         3